Citation Nr: 1017643	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971, including service in the Republic of Vietnam.  
He died in October 2003 and his surviving spouse is the 
appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

This appeal has been before the Board twice previously, most 
recently in December 2008, when it was remanded for 
additional development.  Such development having been 
completed, the appeal has been returned to the Board for 
further review.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The cause of the Veteran's death was identified as 
"probable atherosclerotic cardiovascular disease" with 
hypertension identified as an other significant medical 
condition, but "not directly contributing to death."   

2.  At the time of his death, the Veteran was service 
connected for chronic lumbosacral strain with degenerative 
disc disease (rated as 60 percent disabling), 
psychophysiological gastrointestinal reaction with 
hyperacidity syndrome (rated as 30 percent disabling), right 
knee injury with chondromalacia, (rated as 10 percent 
disabling), tinea pedis or dyshidrotic eczema (rated as 10 
percent disabling), and hypertension (rated as 10 percent 
disabling).  

3.  Atherosclerotic cardiovascular disease was not manifested 
in service, and has not been linked by competent evidence to 
service.  

4.  The evidence fails to show that the Veteran's service-
connected disabilities, including hypertension, either caused 
or contributed to his death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the foregoing notice requirements were partially 
satisfied by a May 2006 letter, which informed the appellant 
of the information required to substantiate a DIC claim based 
on a previously service-connected condition.  Although that 
letter was issued after the August 2004 rating decision on 
appeal, and did not include the conditions for which the 
Veteran was service-connected at the time of his death, or an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, the Board finds that the appellant has not been 
prejudiced by these notice errors.  Specifically, the 
appellant testified at a Travel Board hearing, where her 
testimony demonstrated her actual knowledge of the Veteran's 
service-connected conditions, and of the evidence necessary 
to substantiate a DIC claim based on a condition not yet 
service connected.  Further, there has been no suggestion 
that there is any prejudice due to a lack of proper VA 
notice, and the appellant is represented by an organization 
that is intimately familiar with her case and what is 
necessary to substantiate her claim on appeal in this case.  
Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
appellant's claim.  As such, no ratings or effective dates 
will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence adequately identified by the appellant 
has been obtained and associated with the claims file.  
Neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  
See Id.

It is noted that at the time of his death, the Veteran was 
service connected for chronic lumbosacral strain with 
degenerative disc disease (rated as 60 percent disabling), 
psychophysiological gastrointestinal reaction with 
hyperacidity syndrome (rated as 30 percent disabling), right 
knee injury with chondromalacia, (rated as 10 percent 
disabling), tinea pedis or dyshidrotic eczema (rated as 10 
percent disabling), and hypertension (rated as 10 percent 
disabling).  By a December 2002 rating action, the Veteran 
was awarded a total disability rating based on individual 
unemployability (TDIU) for these disabilities, effective from 
October 2002.

The Veteran died in October 2003; and an amended death 
certificate, dated May 2008, indicates "probable 
atherosclerotic cardiovascular disease" as the immediate 
cause of death, with Hypertension identified under "other 
significant medical conditions (not directly contributing to 
death)."

The appellant essentially contends that the Veteran's 
service-connected hypertension substantially contributed to 
his atherosclerotic cardiovascular disease.  Alternatively, 
she asserts that the various medications he was taking for 
his service-connected disabilities contributed to his 
atherosclerotic cardiovascular disease (see December 2003 DIC 
claim).  In this regard, the Board notes that, here, the 
appellant is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to link the Veteran's death to his service-
connected conditions.

The Veteran had honorable service in the United States 
military during theVietnam Era, and there is no doubt that 
the disabilities which he developed as a result of service 
for his country were serious and that they impacted his 
quality of life.  However, the medical evidence of record 
simply fails to show that the Veteran's hypertension, (or any 
other disability linked to service) either caused, or 
contributed to, his death.  Importantly, the Board notes that 
both private and VA treatment records dated during the year 
leading up to the Veteran's death are essentially silent for 
any complaints or treatment for his service-connected 
hypertension , and show the disability was well-controlled 
with medication.  (Hypertension was specifically noted as not 
directly contributing to death on the amended death 
certificate.)  Further, while VA records do reflect a 
complaint of chest pain in August 2002, cardiac workup at 
that time revealed normal findings.  Likewise, there is no 
competent/credible evidence of atherosclerotic cardiovascular 
disease was present in service or in the first post service 
year.  Simply put, there is no medical indication that 
atherosclerotic cardiovascular disease, the disorder 
identified as the cause of the Veteran's death, stemmed from 
the Veteran's service-connected conditions or his time in 
service.

Additionally, the Board finds the appellant's argument that 
the Veteran's medications for his service-connected 
disabilities contributed to his atherosclerotic 
cardiovascular disease unpersuasive.  While VA treatment 
records reflect a substantial list of medications, the record 
is entirely absent for any medical evidence suggesting that 
the Veteran's medications contributed to his death.

As such, the criteria for service connection for the cause of 
the Veteran's death have not been met, and the appellant's 
claim is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


